DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim  1 and 10 are  objected to because of the following informalities:   claim 1 line 7 recites “ceria oxide”,  claim 10 line 2  also recites “ceria oxide”, wherein in both instance,  oxide appears un-necessary since ceria already refers a cerium oxide.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1-2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    In this case, claim 1 (specifically line 13)  recites “ceria-based oxides” and such term  is a relative term which renders the claim indefinite.  The term  "ceria-based oxides" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e. what can be considered as ceria-based oxides?   Hence, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Müller-Stach et al. ( WO2011/154913) in view of Li (WO2016/094399).
Müller-Stach  teaches a catalyst comprising a honeycomb flow through filter substrate, a first washcoat layer comprising NOx storage component ( specifically ceria and barium oxide in example 3)   and Pt being supported onto inorganic oxide support (e.g. activated alumina containing ceria and barium oxide) (claim 1-9, example 3, page 5 lines 22-25, 32-33, page 6 lines 39-page 7 line  3, page 7 lines 32-40, page 8 lines 15-19); second washcoat layer coated onto the first washcoat layer comprising ceria supported Rh and H- ß-zeolite ( a proton substituted ß-zeolite) (example 3,  page 2 lines 32-37, page 9 lines 31-36, page 10 lines 22-27, page 11 lines 1-3).   Müller-Stach 3 +0.5 g/in3=1.56 g/in3  (noted 1 g/in3=61 g/L ), which is equivalent to 95.16 g/L,  thus a total content of ceria more than 70 g/L per unit volume of the honeycomb substrate ( example 3).   
Müller-Stach also  teaches the loading of metal oxide (e.g. ceria) in the second washcoat catalyst layer can be from 0.1 to 1.5 or 5 g/in3 (equivalent of 6.1 g/L to 91.5 g/L or 305 g/L ) (page 5 lines 8-9, page 10 lines 15-16, page 12 lines 6-10, 20-25), wherein one catalyst layer ceria content (apparently total content of ceria in catalyst layers will be at least equal to this second washcoat ceria content) overlapping with that of instantly claimed ceria content thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   
It would have been obvious for one of ordinary skill in the art to adopt an amount of ceria in catalyst layer(s) being 70 g/L or more  per unit volume of the honeycomb substrate as that of instantly claimed via routine optimization (see MPEP 2144. 05 II)  because adopting such amount of ceria content can help storing sufficient amount of oxygen while not impairing NOx storage catalyst as suggested by Müller-Stach  (page 10 lines 12-15, page 12 lines 17-20).  
Müller-Stach  teaches H- ß-zeolite being 0.3 g/in3 equivalent  to  18.3 g/L  (example 3).  Müller-Stach  also teaches hydrocarbon trap material, such as H-beta zeolite content in catalyst washcoat layer can be from 0.1 to 1.5  g/in3 (equivalent of 6.1 g/L to 91.5 g/L) (page 13 lines 32-38, page 14 lines 10-15).  Müller-Stach also discloses H-beta-zeolite content in upper catalyst wash coat layer being 0.5 g/in3 (equivalent to 30.5 g/L). 

Regarding claim 1, Müller-Stach does not expressly teach the ceria specific surface area being 50 to 250 m2/g. 
Li teaches a ceria support  (page 8 lines 35-36)  has fresh surface area of  40 to 200 m2/g and surface area of 20 to 140 m2/g after aging at 750 °C for 20 hours with 10wt% of water in air  (page 2 lines 32-35, page 3 lines 18-23, page 13 lines 28-33) and such ceria  supporting a Rh component as N2O removal catalytic material (page 2 lines 18-19). 
It would have been obvious for one of ordinary skill in the art to adopt such surface area of ceria support as shown by Li to practice the ceria support of Müller-Stach because by doing so can help provide a highly active catalyst of ceria support rhodium (Rh) for decomposing N2O at relatively low temperature as suggested by Li (page 14 line 29-page 15 line 5). 
Regarding claim 2,  Müller-Stach already teaches NOx storage component comprising ceria ( CeO2) and barium oxide (BaO)  (example 3, page 7 lines 35-40). 
Regarding claim 5,  Müller-Stach  already teaches such limitation as discussed above. 

Regarding claim 7-8, Müller-Stach also  teaches the one or more platinum group metal selected from Pt, Pd and Rh in second washcoat layer  may be present in an amount up to 200 g/ft3 (noted 1 g/ft3=0.0353 g/L),  i.e. 7.06 g/L in the catalyst (page 10 lines 22-31, page 9 lines 31-32) while Pt in first washcoat layer can be 10 to 100 g/ft3 (page 5 lines 32-35).   Müller-Stach also  specifically  teaches a catalyst having (example 3) Rh loading of  6.5 g/ft3 , i.e. 0.23 g/L,  and Pt loading of  103 g/ft3, i.e. 3.6 g/L. 
Regarding claim 9,  as for the claimed exhaust gas is from a lean burn engine of a diesel vehicle,  it is noted the recited exhaust gas is material of the claimed catalyst composition going to work upon, but such exhaust gas does not structurally limit the instantly claimed catalyst composition, thus it cannot render the claimed catalyst composition patentable distinct. 
Regarding claim 10,  Müller-Stach  already teaches  the loading of metal oxide (e.g. ceria) in the second washcoat catalyst layer can be from 0.1 to 5 g/in3 (equivalent of 6.1 g/L to 305 g/L ) (page 5 lines 8-9, page 10 lines 15-16, page 12 lines 6-10, 20-25), wherein ceria content in lower layer  overlapping with that of instantly claimed ceria content thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).   
It would have been obvious for one of ordinary skill in the art to adopt an amount of ceria in lower  layer being 50 to 200 g/L per unit volume of the honeycomb substrate as that of instantly claimed via routine optimization (see MPEP 2144. 05 II)  because adopting such amount of ceria content can help storing sufficient amount of oxygen .  

Response to Arguments
Applicant's amendments filed on 01/28/2021  have been  acknowledged thus previous 112 rejections have been withdrawn. 
Applicant's arguments filed on 01/28/2021  have been fully considered but they are not persuasive.  In response to applicant’s arguments about Müller-Stach disclosed example using H-beta zeolite amount being 80g/L or more per unit volume of the integrally structure support,  Müller-Stach  teaches H- ß-zeolite being 0.3 g/in3 equivalent  to  18.3 g/L  (example 3).  Müller-Stach  also teaches hydrocarbon trap material, such as H-beta zeolite content in catalyst washcoat layer can be from 0.1 to 1.5  g/in3 (equivalent of 6.1 g/L to 91.5 g/L) (page 13 lines 32-38, page 14 lines 10-15).  Müller-Stach also discloses H-beta-zeolite content in upper catalyst wash coat layer being 0.5 g/in3 (equivalent to 30.5 g/L).  Müller-Stach  also teaches  because adopting suitable  amount of H- ß-zeolite can help effectively trapping hydrocarbon materials and not impairing NOx storage catalyst  (page 14 lines 10-15).    Hence, adopting  an amount of H- ß-zeolite being 20 g/L to 70 g/L per unit volume of the honeycomb substrate only  a routine optimization (see MPEP 2144. 05 II) for one of ordinary skill in the art based on   teachings of Müller-Stach. 
In response to applicant’s arguments about applicant recognized a particular function of H-beta zeolite amount, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   In this instance,  Müller-Stach already teaches suitable amount of H-beta zeolite is required for effective trapping hydrocarbon materials while maintaining function of NOx storage catalyst  wherein H-beta zeolite amount is same or substantially the same as that of instantly claimed, therefore, same or substantially the same particular function of such amount of H-beta zeolite  as that of instantly argued would be expected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for  example, Müller-Stach’564 directs to a  diesel oxidation catalyst comprises a first washcoat layer coated on said substrate comprising a high-surface area refractory metal oxide support, a platinum group metal component comprising platinum (Pt) and palladium (Pd) supported on the high surface area refractory metal oxide support, and a first zeolite component having a silica to alumina ratio that is greater than 1000 ( [0011], claims).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUN LI/Primary Examiner, Art Unit 1796